116 Ga. App. 451 (1967)
157 S.E.2d 777
HARDY
v.
R & S FINANCE COMPANY.
42982.
Court of Appeals of Georgia.
Argued September 11, 1967.
Decided October 6, 1967.
Virginia A. Bonner, for appellant.
Olon E. Scott, for appellee.
DEEN, Judge.
1. It is a condition precedent to recovery on a note otherwise usurious that the obligee named therein was at the time of the execution of the note duly licensed under the provisions of the Industrial Loan Act. Bayne v. Sun Finance Co., 114 Ga. App. 27 (150 SE2d 311).
2. Where a general demurrer to a petition or oral motion to dismiss is sustained with 20 days leave to amend, the order stating that "upon failure to appropriately amend within the said period of time plaintiff's petition shall stand dismissed" and no amendment curing the defect is filed within the time limited, it is error thereafter to allow an amendment and to refuse to dismiss the petition. Northside Manor, Inc. v. Vann, 219 Ga. 298 (133 SE2d 32). Where, after an order sustaining a general demurrer with the provision that the petition shall stand dismissed unless amended to meet the ground of demurrer within a time stated, an amendment is filed but fails to cure the defect, it is error thereafter over objection to allow *452 a second amendment filed after the time to amend has passed. Errin v. Sheffield, 209 Ga. 27 (70 SE2d 513).
Judgment reversed. Jordan, P. J., and Quillian, J., concur.